Case 1:17-cv-00061-RGA Document 281 Filed 03/11/21 Page 1 of 5 PageID #: 9298




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

K2M, INC.,                                        )
                                                  )
                       Plaintiff,                 )
                                                  )
        v.                                        )   C.A. No. 17-61 (RGA)
                                                  )
ORTHOPEDIATRICS CORP. and                         )
ORTHOPEDIATRICS US DISTRIBUTION                   )
CORP.,                                            )
                                                  )
                       Defendants.                )


                                    JOINT STATUS REPORT

               Pursuant to the Court’s March 4, 2021 Order, Plaintiff K2M, Inc. (“K2M”) and

Defendants OrthoPediatrics Corp. and OrthoPediatrics US Distribution Corp. (collectively

“OrthoPediatrics”) submit this Joint Status Report presenting their respective positions about the

trial in the above-captioned matter that is currently set to take place on April 12, 2021. The parties

would welcome a call with the Court to discuss the issue.1

K2M Inc.’s Position

               K2M prefers to go forward with a live, in-person jury trial beginning on April 12,

2021.   K2M has significantly narrowed its asserted claims for trial and understands that

OrthoPediatrics is in the process of narrowing its defenses. As a result, K2M anticipates that trial

can be completed within the five days currently allotted by the Court. Consistent with the Court’s

Jury Trial Restart Guidelines, K2M believes that an in-person jury trial can be conducted safely



1
        The Court has currently set a pretrial conference for March 26, 2021 at 8:30am. To the
extent the Court is considering postponement of the trial, the parties respectfully request a status
conference to discuss scheduling prior to March 26 so they do not unnecessarily expend resources
preparing for trial.
Case 1:17-cv-00061-RGA Document 281 Filed 03/11/21 Page 2 of 5 PageID #: 9299




and effectively. K2M has offered to accommodate any additional, reasonable safety protocols that

OrthoPediatrics may suggest. K2M is also willing to allow OrthoPediatrics’ witnesses to appear

remotely or by deposition if necessary. K2M is also amenable to working with the Court and

OrthoPediatrics to find other ways to ensure the safety of the participants.

               This case has been pending since January 20, 2017. The case was litigated actively

until July 10, 2018, when it was stayed pending inter-partes review (“IPR”).                  All of

OrthoPediatrics’ IPR petitions were unsuccessful: the Patent Trial and Appeal Board (“PTAB”)

affirmed all claims that were challenged in two IPRs and refused institution for three additional

IPR petitions. Subsequently, this Court lifted the stay on October 10, 2019. Since then, the parties

have completed fact and expert discovery, and the case is ready for trial.2 Having waited more

than four years, K2M is eager to have a jury decide its claims. Accordingly, K2M’s witnesses,

attorneys, staff, and client representatives are prepared to go forward with a live, in-person jury

trial beginning on April 12, 2021.

               Nevertheless, K2M understands that while the COVID-19 pandemic conditions

have been improving and more and more people are being vaccinated every day, the pandemic is

not over, and the safety of jurors, the Court and its staff, the witnesses, and all trial participants

including counsel is paramount. Thus, if the Court concludes that an in-person jury trial cannot

be conducted safely at this time, K2M respectfully requests that any delay be modest and that trial

be rescheduled for as soon as practicable once it is safe to do so. K2M can be ready in May or

June if the Court wishes. If the Court is inclined to delay the trial, K2M requests that the case be

reset for trial in July 2021, or as soon thereafter as the Court’s schedule will permit.




2
       The Parties’ motions for summary judgment are pending.

                                                  2
Case 1:17-cv-00061-RGA Document 281 Filed 03/11/21 Page 3 of 5 PageID #: 9300




OrthoPediatrics’ Position

                Defendant OrthoPediatrics prefers to go forward with a live, in-person jury trial

when it is safe to do so for the Court, its personnel, jurors, the witnesses, and the parties’ attorneys.

Unfortunately, preparing for, travelling to, and attending a trial on April 12, 2021 does not—at this

time—appear to be safe.

                As an initial matter, OrthoPediatrics—located in Warsaw, Indiana—has been

following recommended health and safety precautions since the inception of the pandemic and has

not yet asked its employees to return to work because of concerns related to COVID-19.

                In OrthoPediatrics’ view, the significance of the rights at stake, the complexity of

the factual and legal issues, and the substantial amount in controversy, together require live, in-

person presentation of evidence and argument for trial. To accomplish this, OrthoPediatrics’ lay

and expert witnesses will be traveling via airplane to Delaware from multiple states, including

Indiana, Michigan, Texas, Illinois, and Tennessee. In addition, members of OrthoPediatrics’ trial

team will be traveling via plane to Delaware from Ohio. Currently, though, the CDC’s travel

guidelines state: “Cases are Extremely High. Avoid Travel” and recommend that “you do not

travel at this time. Delay travel and stay home to protect yourself and others from COVID-19.”

https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-covid19.html (emphasis in

original).

                The CDC’s admonitions against travel are particularly relevant because—without

disclosing sensitive and private health information—certain unvaccinated members of

OrthoPediatrics’ trial team and their family members have an increased risk of severe illness from

the virus that causes COVID-19. See, e.g., https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html.




                                                   3
Case 1:17-cv-00061-RGA Document 281 Filed 03/11/21 Page 4 of 5 PageID #: 9301




               OrthoPediatrics does not believe it is qualified to opine regarding whether the

Court’s Jury Trial Restart Guidelines (or any additional precautions) would be sufficient to conduct

a safe, in-person jury trial. Nevertheless, those guidelines and precautions do not address the risks

associated with the travel that would be necessary both to and from Wilmington.

               Moreover, the District of Delaware has already suspended all jury trials (both

criminal and civil) through April 5, 2021. In view of current projections regarding the timeframe

for widespread availability of the COVID vaccine and the required loosening of travel and other

restrictions in place in Delaware and across the country, proceeding with a jury trial on April 12

is not OrthoPediatrics’ preferred path forward. In addition to health concerns, OrthoPediatrics

believes that extensive pretrial preparations for an unlikely trial date would be unnecessarily

disruptive to OrthoPediatrics' business and to its witnesses.

               For all of these reasons, and because neither party would be prejudiced by a

continuance of the trial, OrthoPediatrics respectfully requests a continuance of the current trial and

pretrial deadlines.

               If the Court agrees that an in-person jury trial is not advisable at this time in light

of the above safety concerns, OrthoPediatrics asks that the Court reschedule the trial for as soon

as practicable to allow enough time for the parties to resume and complete the substantial pretrial

preparation, which likely would not be sooner than the first week of July 2021, or as soon thereafter

as the Court’s schedule will permit.




                                                  4
Case 1:17-cv-00061-RGA Document 281 Filed 03/11/21 Page 5 of 5 PageID #: 9302




MORRIS, NICHOLS, ARSHT & TUNNELL LLP        SAUL EWING ARNSTEIN & LEHR LLP

/s/ Rodger D. Smith II                      /s/ James D. Taylor, Jr.
_____________________________________       _____________________________________
Jack B. Blumenfeld (#1014)                  James D. Taylor, Jr. (#4009)
Rodger D. Smith II (#3778)                  Charles E. Davis (#6402)
Michelle Streifthau-Livizos (#6584)         1201 N. Market Street, Suite 2300
1201 North Market Street                    Wilmington, Delaware 19801
P.O. Box 1347                               (302) 421-6800
Wilmington, DE 19899                        james.taylor@saul.com
(302) 658-9200                              chad.davis@saul.com
jblumenfeld@mnat.com
rsmith@mnat.com                             OF COUNSEL:
mstreifthau-livizos@mnat.com
                                            John F. Bennett
OF COUNSEL:                                 Paul M. Ulrich
                                            ULMER & BERNE LLP
Michael Connor                              600 Vine Street, Suite 2800
Christopher Ziegler                         Cincinnati, Ohio 45202-2409
ALSTON & BIRD LLP                           (513) 698-5000
Bank of America Plaza, Suite 4000           jbennett@ulmer.com
101 South Tryon Street                      pulrich@ulmer.com
Charlotte, NC 28280
(704) 444-1337                              Attorneys for Defendants
                                            OrthoPediatrics Corp. and
Scott J. Pivnick                            OrthoPediatrics US Distribution Corp.
Brian Hill
ALSTON & BIRD LLP
The Atlantic Building
950 F Street, NW
Washington, DC 20004-1404
(202) 239-3300

Christopher McArdle
ALSTON & BIRD LLP
90 Park Avenue
New York, NY 10016-1387
(212) 210-9542

Attorneys for Plaintiff K2M, Inc.

March 11, 2021




                                        5
